               Case 19-10953-CSS         Doc 78      Filed 05/07/19    Page 1 of 1



                      UNITED STATES DEPARTMENT OF JUSTICE
                      OFFICE OF THE UNITED STATES TRUSTEE
                               DISTRICT OF DELAWARE
                         J. CALEB BOGGS FEDERAL BUILDING
                      844 KING STREET, SUITE 2207, LOCKBOX 35
                            WILMINGTON, DELAWARE 19801
                        PHONE (302) 573-6491 / FAX (302) 573-6497

ANDREW R. VARA                                        T. PATRICK TINKER
ACTING UNITED STATES TRUSTEE                          ASSISTANT UNITED STATES TRUSTEE


REQUEST BY THE UNITED STATES TRUSTEE TO THE CLERK OF BANKRUPTCY
COURT TO SCHEDULE A SECTION 341(a) MEETING IN A CHAPTER 11 CASE
______________________________________________________________________________

ATTENTION: 341(a) NOTICE CLERK - CHAPTER 11

Pursuant to Section 341(a) of the Bankruptcy Code, please schedule a meeting of creditors for
the following case:

DEBTOR:               Kona Grill, Inc., et al.

CASE NO:              19-10953 (CSS)

DATE:                 May 28, 2019

TIME:                 10:00 a.m. (EST)

LOCATION:             J. Caleb Boggs Federal Building
                      844 King Street
                      3rd Floor, Room 3209
                      Wilmington, DE 19801

By: /s/Jaclyn Weissgerber
Jaclyn Weissgerber, Trial Attorney

Dated: May 7, 2019

PLEASE NOTE THAT THE 341(a) MEETING HAS BEEN SCHEDULED WITHIN THE TIME REQUIRED BY RULE 2003 OF THE
FEDERAL RULES OF BANKRUPTCY PROCEDURE. IF YOU ARE UNABLE TO COMPLY WITH THE NOTICE
REQUIREMENT OF THIS RULE, PLEASE ADVISE IMMEDIATELY.


cc:   James E. O’Neill, Esquire (Debtors’ counsel)
